IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : Nos. 44-47 EM 2022
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
RONALD WALKER,                                 :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of October, 2022, the “Application for Leave to File Post-

Submission, for an Emergency Application for Extraordinary Relief” is DENIED.